USCA4 Appeal: 22-1246      Doc: 12         Filed: 07/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1246


        In re: (CHIEF) COL. MICHAEL S. OWLFEATHER-GORBEY,

                            Petitioner.



                          On Petition for Writ of Mandamus. (5:22-mc-00019)


        Submitted: July 12, 2022                                          Decided: July 22, 2022


        Before KING, AGEE, and RICHARDSON, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Michael S. Owlfeather-Gorbey, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1246      Doc: 12         Filed: 07/22/2022      Pg: 2 of 2




        PER CURIAM:

               Michael S. Owlfeather-Gorbey petitions for a writ of mandamus, asking us to order

        the district court to take certain actions in his case. “[M]andamus is a drastic remedy that

        must be reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788,

        795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts provide

        mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain the relief

        [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the requested

        relief; and (3) the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting

        Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a

        substitute for appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In

        re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               We have reviewed Owlfeather-Gorbey’s petition and conclude that he fails to show

        that he is entitled to mandamus relief. Accordingly, we deny the petition. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.



                                                                               PETITION DENIED




                                                     2